Citation Nr: 0433787	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  95-09 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
cervical spine degenerative disk disease with muscle strain.  

2.  Entitlement to an evaluation in excess of 10 percent for 
thoracic spine muscle strain.  

3.  Entitlement to an effective date earlier than June 2, 
1998, for the 20 percent evaluation for cervical spine 
degenerative disk disease with muscle strain.  

4.  Entitlement to an effective date earlier than June 2, 
1998, for the 10 percent evaluation for thoracic spine muscle 
strain.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for psoriasis.  

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for psoriatic 
arthritis.  



REPRESENTATION

Appellant represented by:	J. P. DePlois, Attorney-at Law



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Johnston, Counsel  



INTRODUCTION

The veteran had active military duty from January 1970 to 
October 1971.  

This case initially came before the Board of Veteran's 
Appeals (Board), on appeal from a February 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  The case was previously 
remanded by the Board in August 2001 for additional 
development.  Unfortunately, the appeal must again be 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


REMAND

In March 2004, the veteran testified a Travel Board hearing 
before the undersigned at the Portland RO.  When the 
transcript of the hearing was returned to the Board, it was 
apparent that only tape two had been transcribed.  All 
efforts to locate tape one have been unsuccessful, so that 
part of the hearing is not transcribed for appellate review.  
The Board notified the veteran of this deficiency and 
provided him with options in October 2004.  In November 2004, 
the veteran wrote requesting to be provided another Travel 
Board Hearing at the Portland RO.  

Accordingly, the case is REMANDED to the RO for the following 
action: 

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2003).  

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




